      Case 1:18-cv-11642-VM-DCF Document 227 Filed 06/11/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE BALIGA, derivatively on behalf of
 LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                               Plaintiff,
                -against-                             Civil Action No.: 1:18-cv-11642

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.), VINCENT WENYONG SHI, JIA LIAN,
 XIAO YU,                                             NOTICE OF RENEWED MOTION
                                                      TO DISSOLVE THE PRELIMINARY
                               Defendants,            INJUNCTION AND DISCHARGE
                                                      THE RECEIVER
                -and-

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.),

 Nominal Defendant.


       PLEASE TAKE NOTICE that upon the accompanying Declaration of Michael James

Maloney, dated June 11, 2021, the exhibits annexed thereto, the Declaration of Vincent Wenyong

Shi, dated June 11, 2021, the exhibits annexed thereto, the accompanying Memorandum of Law,

and upon all prior proceedings, pleadings, and filings in this action, Defendant Vincent Wenyong

Shi (“Shi”), by his undersigned counsel, will move this Court, located at the United States

Courthouse for the Southern District of New York, 500 Pearl Street, New York, New York, before

the Honorable Debra C. Freeman, United States Magistrate Judge, at a date and time to be

determined by the Court, for an Order granting the following relief:

       (1)     Declaring, pursuant to Fed. R. Civ. Proc. 66, that Robert W. Seiden, Esq. (the

“Receiver”) is hereby discharged as receiver for the Company and the receivership dissolved and

declared void ab initio; and




                                                1
      Case 1:18-cv-11642-VM-DCF Document 227 Filed 06/11/21 Page 2 of 3




       (2)     Directing the Receiver to take all actions, and execute all documents, necessary to

restore the Board of Directors of Link Motion Inc. f/k/a NQ Mobile Inc. (the “Company”) to its

status quo ante before the appointment of the Receiver, including but not limited to declaring that

Vincent Wenyong Shi continues to serve as a director of the Company; and

       (3)     Directing the Receiver to remove Mr. Guo “Francis” Lilin (“Guo”) from the Board

of Directors of the Company effective immediately and directing the Receiver to take all actions

necessary to remove Guo from the board of directors of any of the Company’s subsidiaries, or any

other company over which the Company and/or the Receiver has control; and

       (4)     Ordering that all rights of action of the Company, including but not limited to all

rights of action against Plaintiff, the Receiver, and any third-party, be vested in the restored Board

of Directors effective immediately; and

       (5)     Directing the Receiver to take all actions necessary to remove Guo as legal

representative of the Company, any of its subsidiaries, or any other company over which the

Company and/or the Receiver has control and appoint in Guo’s place and stead a legal

representative designated by the reconstituted Board of Directors of the Company; and

       (6)     Directing the Receiver to terminate all contracts with Guo; and

       (7)     Directing the Receiver to account within thirty (30) days for all property received,

actions taken, monies disbursed, liabilities incurred, and other actions taken by the Receiver during

the course of the receivership; and

       (8)     Declaring, pursuant to Fed. R. Civ. Proc. 65, that the preliminary injunction entered

by this Court on February 1, 2020 (Dkt. No. 26) is hereby vacated in all respects; and

       (9)     granting such other and further relief as the Court deems just and proper;




                                                  2
      Case 1:18-cv-11642-VM-DCF Document 227 Filed 06/11/21 Page 3 of 3




       PLEASE TAKE FURTER NOTICE that the time to serve and file papers in opposition

to and/or in further support of this motion shall be governed by the memorandum endorsement of

the Court in Dkt. No. 224.

 Dated: New York, New York                        Respectfully submitted,
        June 11, 2021
                                                  FELICELLO LAW P.C.


                                                  By:__/s/ Michael James Maloney______
                                                      Michael James Maloney
                                                      Rosanne E. Felicello
                                                  366 Madison Avenue
                                                  3rd Floor
                                                  New York, NY 10017
                                                  Tel. 212-584-7806
                                                  Direct 646-564-3510
                                                  mmaloney@felicellolaw.com
                                                  Attorneys for Defendant Vincent Wenyong Shi




                                              3
